DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 12, the prior arts taken alone or in combination fails to teach or disclose an apparatus, wherein the system or method comprises: defining, by the computer processor, each optical surface of the optical system as a function of the vector field of the light source, wherein a surface normal of each optical surface is represented based on radial components of the vector field of the light source using spherical harmonics in combination with the entirety of elements of instant claims 1 and 12. Further the examiner notes that applicants arguments filed 06/23/2022, page 5 were found persuasive in directly addressing why the prior art Solano-Altamirano fails to disclose the noted limitation.
As to claims 4 and 15, the prior arts taken alone or in combination fails to teach or disclose an apparatus, wherein the system or method comprises determining a superposition of the one or more point sources or one or more collimated illuminations by introducing a translational or rotational displacement based on the vector field of the light source in combination with all of the elements of instant claims 4 and 15.  Further the examiner notes that applicants arguments filed 06/23/2022, page 5 were found persuasive in directly addressing why the prior art Solano-Altamirano fails to disclose the noted limitation.
	Lastly the examiner notes that the 101 rejection has been dropped as the newly amended limitations as a whole in combination with the claims in question now amount to significantly more than the abstract idea as outlined in MPEP 2106.05(I)(A) and 2106.05(II). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael P LaPage/Primary Examiner, Art Unit 2886